Filed:  April 25, 2002
IN THE SUPREME COURT OF THE STATE OF OREGON
EDWIN J. PETERSON,
KRIS KAIN, and TRICIA BOSAK,
	Petitioners,
	v.
HARDY MYERS,
Attorney General,
State of Oregon,
	Respondent.
(SC S49308)
	En Banc
	On petition to review ballot title.
	Submitted on the record March 21, 2002.
	Steven C. Berman and Scott A. Shorr, of Stoll Stoll Berne
Lokting & Shlachter, P.C., Portland, filed the petition for
petitioner Edwin Peterson.  With them on the petition was Paul B.
Gamson, of Smith, Gamson, Diamond & Olney, Portland, for
petitioners Kris Kain and Tricia Bosak.
	Brendan C. Dunn, Assistant Attorney General, Salem, filed
the answering memorandum for respondent.  With him on the
answering memorandum were Hardy Myers, Attorney General, and
Michael D. Reynolds, Solicitor General.
	GILLETTE, J.
	Ballot title certified.
		GILLETTE, J.		
		Petitioners in this ballot title review proceeding
challenge two aspects of the Attorney General's certified ballot
title for a proposed initiative measure, which the Secretary of
State has denominated as Initiative Petition 170 (2002).  We
review the Attorney General's certified ballot title to determine
whether it substantially complies with the requirements of ORS
250.035(2).  See ORS 250.085(5) (setting out standard of review).
		The proposed measure would add a section to Article VII
(Amended) of the Oregon Constitution that would set limits on the
length of time that persons may serve in various judicial
offices.  The initial paragraph of the proposed initiative
measure begins with the phrase, "Limits on terms of judges" and
contains various recitals.  The proposed measure then sets out
the following substantive provisions: 

		"(1) No person shall serve more than twelve years
as a circuit court judge in his or her lifetime.  No
person shall serve more than twelve years as a county
judge in his or her lifetime.  No person shall serve
more than twelve years as a municipal court judge in
his or her lifetime.  No person shall serve more than
twelve years as an Oregon Tax Court judge in his or her
lifetime.  No person shall serve more than twelve years
on the Oregon Court of Appeals in his or her lifetime. 
No person shall serve more than twelve years on the
Oregon Supreme Court in his or her lifetime.
		"(2) When a person is appointed or elected to fill
a vacancy in office, then such service shall count as a
full term.
		"(3) A person shall not appear on the ballot as a
candidate for judge or be appointed to fill a vacancy
in office, if serving a full term in such office would
cause them [sic] to violate the limits of this section.
		"Only terms of service beginning after the
effective date of this section shall count towards the
limits of this section."

		The Attorney General has certified the following ballot
title for the proposed initiative measure:

"AMENDS CONSTITUTION: CREATES TERM LIMITS
FOR 
MUNICIPAL, COUNTY, CIRCUIT, 
COURT OF
APPEALS, 
SUPREME COURT, TAX COURT JUDGES
	     "RESULT OF 'YES' VOTE: 'Yes' vote limits judges
(except justice court judges) to serving maximum twelve
years on each type of court; service for filling
vacancy equals full term.
 	     "RESULT OF 'NO' VOTE: 'No' vote rejects limiting
judges (except justice court judges) to serving a
maximum of twelve years on each type of court.
	     "SUMMARY: Amends constitution.  Current law
imposes no lifetime term limits on judges; county
judges exercise legislative authority over matters of
county concern and may adjudicate certain cases;
judges' terms last six years, except some county judges
who perform only non-judicial functions serve four-year
terms.  Measure limits municipal, county, circuit,
Court of Appeals, Supreme Court, and Tax Court judges
to serving maximum of twelve years on each of those
types of court.  Any service following appointment or
election to fill a vacancy in those positions equals
full term.  Prohibits election to the foregoing
positions, and prohibits appointments for filling
vacancies, if serving full term would violate limits. 
Only terms beginning after measure's effective date
count toward limits.  Imposes no limits for justice
court judges.  Other provisions."

Petitioners assert that the caption and the summary of the
Attorney General's certified ballot title do not comply with the
applicable statutory requirements.  We address their argument
concerning the caption first.
		ORS 250.035(2)(a) directs the Attorney General to
include in a certified ballot title a caption of not more than 15
words (excluding, in instances such as the present one, the words
"amends constitution" if the proposed initiative measure would
amend the Oregon Constitution).  Those 15 words shall "reasonably
identif[y] the subject matter of the * * * measure."  Petitioners
assert that the Attorney General's caption fails that test
because it uses the words "term limits."  In fact, petitioners
assert, the subject of the proposed initiative measure is not a
limit on terms qua terms.  Instead, petitioners argue, the true
subject of the proposed initiative measure is a limit on the
maximum number of years that a person will be permitted to serve
in the particular judicial positions that are subject to the
proposed measure.
		We are not persuaded.  As the Attorney General observes
in his answering memorandum, the phrase "term limits" is one of
common parlance that voters readily will understand to indicate
that the proposed measure, if adopted, will set a "durational
limit -- whether expressed in terms of terms, years, days, or
some other unit of measurement -- on the length of time that a
government official may serve in office."  See, e.g., Lehman v.
Bradbury, 333 Or 231, 244, 247, 249-50, 37 P3d 989 (2002) (using
phrase "term limits" in that way to describe initiative measure
that purported to limit number of years person could serve in
certain state and federal offices).  The Attorney General's
caption substantially complies with ORS 250.035(2)(a).  We turn
to petitioners' challenges to the summary.
		The summary is to contain "a concise and impartial
statement of not more than 125 words summarizing the * * *
measure and its major effect."  ORS 250.035(2)(d).  Petitioners
assert that the summary in the Attorney General's certified
ballot title is deficient in two respects.  Their first argument
is identical to that made with respect to the caption, and we
reject it for the reasons expressed in our discussion of that
issue.
		Petitioners' second objection to the Attorney General's
summary focuses on a single sentence in that summary:  "Only
terms beginning after the measure's effective date count toward
limits."  The corresponding wording in the proposed measure
itself is found in subsection (4): "Only terms of service
beginning after the effective date of this section shall count
towards the limits of this section."  Petitioners assert that it
is not clear whether the reference to "terms of service" in
subsection (4) refers to:  "(1) a [particular] judge's [entire]
tenure on the bench (rendering the proposed measure ineffective
to sitting judges); or (2) a judge's elected or appointed term
when the proposed measure takes effect."  Petitioners then argue
that the Attorney General has resolved the foregoing ambiguity,
interpreting the proposed measure to have the second of the two
possible meanings, not the first.  Relying on Bartsch v.
Kulongoski, 322 Or 335, 339-40, 906 P2d 815 (1995), petitioners
assert that the summary is flawed, because it is inappropriate
for the Attorney General to make such an interpretive choice at
this stage in the initiative process.
		We disagree with petitioners' premise that the wording
in question has two possible meanings.  The first way that
petitioners read subsection (4) is not tenable when the
subsection is read in context.  For example, subsection (2) of
the proposed measure provides that a judge's "service" in filling
a vacancy counts as a "full term."  Similarly, subsection (3) of
the proposed measure prohibits persons from being elected or
appointed to judicial office if "serving" the "full term"
resulting from that election or appointment would violate the
proposed measure's 12-year limitation.  Those contextual uses of
the words "service" and "serving" with the phrase "full term"
make it clear that the  reference in subsection (4) to "terms of
service" is a reference to the term of years (either four or six,
depending on the judicial office) to which a judge may be
elected.  The Attorney General properly described the proposed
initiative measure in that fashion.  We find no error under ORS
250.035(2)(d).
		Petitioners' challenges to the Attorney General's
certified ballot title are not well taken.  Accordingly, we
certify the following ballot title to the Secretary of State:

"AMENDS CONSTITUTION: CREATES TERM LIMITS
FOR 
MUNICIPAL, COUNTY, CIRCUIT, 
COURT OF
APPEALS, 
SUPREME COURT, TAX COURT JUDGES
	     RESULT OF "YES" VOTE: "Yes" vote limits judges
(except justice court judges) to serving maximum twelve
years on each type of court; service for filling
vacancy equals full term.
 	    RESULT OF "NO" VOTE: "No" vote rejects limiting
judges (except justice court judges) to serving a
maximum of twelve years on each type of court.
	     SUMMARY: Amends constitution.  Current law imposes
no lifetime term limits on judges; county judges
exercise legislative authority over matters of county
concern and may adjudicate certain cases; judges' terms
last six years, except some county judges who perform
only non-judicial functions serve four-year terms. 
Measure limits municipal, county, circuit, Court of
Appeals, Supreme Court, and Tax Court judges to serving
maximum of twelve years on each of those types of
court.  Any service following appointment or election
to fill a vacancy in those positions equals full term. 
Prohibits election to the foregoing positions, and
prohibits appointments for filling vacancies, if
serving full term would violate limits.  Only terms
beginning after measure's effective date count toward
limits.  Imposes no limits for justice court judges. 
Other provisions.

		Ballot title certified.